office_of_chief_counsel internal_revenue_service memorandum number release date cc pa lpounders postf-133754-14 uilc date december to associate area_counsel chicago group small_business self-employed attn michael shelton from senior technician reviewer branch procedure administration subject whether sec_6511 can extend the period of limitations in sec_6511 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues does sec_6511 extend the special period of limitations under sec_6511 conclusions no the explicit language of sec_6511 limits tolling in the case of a financially disabled taxpayer to periods of limitations specified in sec_6511 b c sec_6511 does not apply to the special three-year period of limitation specified in sec_6511 relevant legal authorities sec_6511 period of limitation on filing claim -claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid claim for credit or refund of an overpayment of any_tax imposed by this title which is required to be paid_by means of a stamp shall be filed by the taxpayer within years from the time the tax was paid postf-133754-14 sec_6511 special rules applicable in case of extension of time by agreement -if an agreement under the provisions of sec_6501 extending the period for assessment of a tax imposed by this title is made within the period prescribed in subsection a for the filing of a claim for credit or refund- time for filing claim - the period for filing claim for credit or refund or for making credit or refund if no claim is filed provided in subsections a and b shall not expire prior to months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof under sec_6501 sec_6511 special period of limitation with respect to net_operating_loss or capital_loss carrybacks - a period of limitation -if the claim for credit or refund relates to an overpayment attributable to a net_operating_loss_carryback or a capital_loss_carryback in lieu of the 3-year period of limitation prescribed in subsection a the period shall be that period which end sec_3 years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss or net_capital_loss which results in such carryback or the period prescribed in subsection c in respect of such taxable_year whichever expires later in the case of such a claim the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection b or c whichever is applicable to the extent of the amount of the overpayment attributable to such carryback sec_6511 running of periods of limitation suspended while taxpayer is unable to manage financial affairs due to disability - in general -in the case of an individual the running of the periods specified in subsections a b and c shall be suspended during any period of such individual's life that such individual is financially disabled financially disabled - a in general -for purposes of paragraph an individual is financially disabled if such individual is unable to manage his financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months an individual shall not be considered to have such an impairment unless proof of the existence thereof is furnished in such form and manner as the secretary may require b exception where individual has guardian etc -an individual shall not be treated as financially disabled during any period that such individual's spouse or any other person is authorized to act on behalf of such individual in financial matters law and analysis we are not aware of any regulation or case which directly answers this question whether sec_6511 suspends the period of limitations for refunds attributable to an in 80_fedclaims_449 the court applies sec_6511 to sec_6511 but the decision turns on whether the conditions of subsection h were met it does not appear that the postf-133754-14 nol or capital_loss_carryback under sec_6511 requires an exercise in statutory construction the first approach to statutory construction is to look at the plain meaning sec_6511 provides that the periods specified in subsections a b and c are suspended during the period that the taxpayer is financially disabled subsection d is not included in this list and is not referenced in the text of subsection h similarly subsection h is not referenced or incorporated into paragraph d a consequently it would appear under a plain meaning interpretation that a period specified in subsection d and not in subsection a b or c would be excluded from the tolling provisions found in subsection h a waiver of sovereign immunity which includes periods of limitations must be strictly construed in favor of the government see 518_us_187 a waiver of the federal government's sovereign immunity must be unequivocally expressed in statutory text see also 464_us_386 the statutory scheme in sec_6511 is set forth in a highly detailed technical manner and should not be read in a manner to create extensions or exceptions which have not been clearly expressed in the text see 519_us_347 because subsection h is not expressly applicable to subsection d the case law requiring a narrow construction of sec_6511 also indicates that subsection h should not be interpreted to suspend the periods prescribed in subsection d in addition the doctrine_of expressio unius est exclusio alterius provides that when a statute lists specific exceptions to a general_rule the court will infer that congress intended to exclude further exceptions see eg 402_f3d_881 9th cir en_banc see also debough v commissioner t c no since congress has explicitly listed the periods specified in subsections a b and c the omission of other periods should be interpreted as an exclusion of those periods while explicit legislative_history sometimes conveys congress’s intent the legislative_history on this issue does not provide clear guidance it indicates that following parties raised the question of whether subsection h should apply to periods specified in subsection d and the court did not explicitly decide that issue the court held that the taxpayer was not financially disabled within the meaning of subsection h as such the apparent application of subsection h to subsection d is implicit dicta at best furthermore the court in quoting subsection h paraphrased the portion of the code which listed subsections a b and c effectively reading this limitation out of the code as such we do not find this case to be precedential or persuasive with respect to this narrow point of law this is a logical outcome because subsection d a is generally only relied upon as an additional period once the periods in subsection a and c are closed with respect to the carryback_year when the periods under a and c are closed the concept of suspending the period has little meaning sec_6511 would not be relevant until the claim is filed in a future year showing the nol and carrying that nol back to claim a refund once this happens the taxpayer can use the additional period under subsection d a but since the period under a and c for the carryback_year would typically be closed at this point and the period under subsection d a adds a new period that is only applicable once the claim is filed there would be no continuous period that is subject_to suspension postf-133754-14 brockamp where the court held that equitable_tolling was entirely unavailable in tax_refund suits congress wanted to allow tolling in certain specified circumstances for individuals who are severely disabled see generally staff of the joint comm on taxation jcs-6-98 gen explanation of tax legis enacted in committee print h_r rep no pincite h_r rep pt pincite s rep pincite the legislative_history does not explain why subsections a b and c are enumerated to the exclusion of other subsections case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions beside the periods specified in subsection d the language in subsection h also does not include the periods referenced by subsections g
